Citation Nr: 0818810	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for 
hyperthyroidism with arrhythmia, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection for hyperthyroidism with arrhythmia at a 
disability rating of 10 percent, effective April 1, 2006.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim. 

The veteran filed his initial claim for service connection 
for a thyroid disorder (hyperthyroidism with arrhythmia) as 
part of the VA pre-discharge program.  He underwent a VA 
thyroid examination in November 2005, prior to his separation 
from active service.  During that examination, it was noted 
that he had been prescribed medication (Tapazole) for a 
recently diagnosed thyroid disorder and that he was 
responding well to the treatment and not experiencing any 
adverse side effects.  It was further noted that, while the 
veteran's thyroid disorder required continuous medical 
treatment, it did not result in any functional impairment.

In subsequent statements dated in April 2006 and June 2006, 
following his separation from service, the veteran indicated 
that, despite undergoing radioactive iodine treatment for his 
hypothyroidism and changing to a new medication (Synthroid) 
for the condition, he continued to experience a worsening of 
symptoms, including weight gain, shortness of breath, and 
excessive fatigue.  He added that because of the worsening of 
his thyroid disorder, he could no longer perform the physical 
workout regimen and many of other daily activities that he 
had engaged in previously.  In support of his claim, the 
veteran submitted medical records from the Naval Branch 
Medical Hospital, Mayport, Florida; and from James McGee, 
M.D., a private physician with N.E. Florida Endocrine and 
Diabetes Associates, P.A., showing treatment for 
hypothyroidism.  

The record thereafter shows that in a statement dated in May 
2007, the veteran indicated that he had recently undergone 
surgery for his hypothyroidism, but was nonetheless 
continuing to experience a worsening of symptoms associated 
with that condition.  He added that he had recently switched 
to a new private physician, who had informed him that he had 
previously been prescribed the wrong level of medication and 
was in the process of adjusting his dosages.  In addition, 
the veteran stated that he had also been placed on a regiment 
of iron supplements to address his complaints of fatigue 
associated with his thyroid disorder.  Significantly, 
however, none of the medical records pertaining to the 
veteran's thyroid surgery or the medical treatment he is 
currently receiving from a new private physician appear to 
have been associated with his claims folder.  It does not 
appear that any effort has yet been made to obtain these 
outstanding treatment records.  Because VA is on notice that 
these records exist and may be applicable to the veteran's 
claim, an effort to obtain them should be made. 

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran in this case was afforded 
a VA examination in November 2005, in which it was noted that 
his hypothyroidism was responding well to medication for his 
hypothyroidism and that this condition did not result in any 
functional impairment.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the veteran's last VA examination is not overly 
stale, the veteran has indicated on multiple occasions that 
his condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran for the names of 
the medical providers that performed 
his thyroid surgery and approximate 
date that this surgery took place.  
Also, ask him for the name of the new 
physician who is currently treating him 
for thyroid problems and the 
approximate dates that he has received 
treatment.  After obtaining the 
necessary authorization from the 
veteran, obtain and associate with the 
claims folder these outstanding medical 
records.  All attempts to secure these 
records must be documented in the 
veteran's claims folder.

2.  After the above treatment records 
have been obtained, schedule the 
veteran for a VA examination with the 
appropriate specialist to determine the 
extent and severity of his service-
connected hyperthyroidism with 
arrhythmia.  All necessary tests and 
studies should be accomplished to 
determine whether there is any 
tachycardia, tremor, increased pulse 
pressure or blood pressure, emotional 
instability, fatigability, thyroid 
enlargement, tachycardia (more than 100 
beats per minute), eye involvement, 
muscular weakness, or loss of weight, 
or any sympathetic nervous, 
cardiovascular, or gastrointestinal 
symptoms associated with the 
disability.  The claims folder should 
be made available to the examiner for 
review and the report should note that 
review.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


